 


117 HR 1383 IH: Debt Control Through Budget Reconciliation Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1383 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2021 
Mr. Stewart (for himself, Mr. Owens, Mr. Curtis, and Mr. Feenstra) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Congressional Budget and Impoundment Control Act of 1974 to provide for long-term debt limits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Debt Control Through Budget Reconciliation Act of 2021. 2.Long-term debt limits (a)Long-Term debt limits (1)In generalThe Congressional Budget and Impoundment Control Act of 1974 is amended by adding after section 315 the following: 
 
316.Long-term debt limits 
(a)PurposeThe purpose of this section is to establish long-term limits on debt held by the public that are enforced through a special reconciliation process separate and distinct from the process set forth in section 310.  (b)Long-Term debt limitsThe total amount of estimated debt held by the public as a percentage of the estimated nominal gross domestic product of the United States for each fiscal year set forth below is as follows: 
 
 
Fiscal Year:Debt to GDP ratio: 
 
2022101% 
202399% 
202498% 
202596% 
202694% 
202792% 
202890% 
202988% 
203087% 
203185% 
203283% 
203381% 
2034 79% 
203577% 
203676% 
203774% 
203872% 
203970% 
204068% 
204166% 
204265% 
204363% 
204461% 
204559% 
204657% 
204755% 
204854% 
204952% 
205050% 
(c)Special reconciliation procedure 
(1)In generalSubject to paragraph (2), after a concurrent resolution on the budget has been agreed to that contains directives regarding the ratio described in section 310(a)(8) recommending changes to the Committee on the Budget of the House of Representatives or the Senate (as applicable), the committee shall report to the House or Senate special reconciliation legislation carrying out all such recommendations without any substantive revision. (2)Failure to report compliant recommendationsIf 1 or more committees do not report recommendations that comply with paragraph (1), the Committee on the Budget of the House of Representatives or the Senate (as applicable)— 
(A)shall report the special reconciliation legislation carrying out all reported recommendations that comply with such paragraph, without any substantive revision; and (B)may include in the legislation reported under subparagraph (A) changes in laws within the jurisdiction of each noncompliant committee, if the changes in law comply with such paragraph. 
(d)Limits on special reconciliation bills 
(1)Extraneous material 
(A)In generalIt shall not be in order in the Senate to consider any provision in legislation reported under subsection (c) that contains material extraneous (within the meaning given that term under section 313) to the directives to the applicable committee. (B)Point of order sustainedIf a point of order is made by a Senator against a provision described in subparagraph (A), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor. 
(C)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, legislation reported under subsection (c), upon a point of order being made by any Senator pursuant to subparagraph (A), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subparagraph), no further amendment shall be in order. (D)Form of the point of orderA point of order under subparagraph (A) may be raised by a Senator as provided in section 313(e). 
(E)Supermajority waiver and appealIn the Senate, this paragraph may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this paragraph. (2)Deficit reduction required (A)Each title reduces the deficit (i)In generalIt shall not be in order the House of Representatives or the Senate to consider any title in legislation reported under subsection (c) that would increase the deficit over— 
(I)the period during which the level of deficit reduction specified in this section is to be achieved; or (II)the period covered by the most recently agreed to concurrent resolution on the budget. 
(ii)Point of order sustainedIf a point of order is made by a Senator or Member against a title described in clause (i), and the point of order is sustained by the Chair, that title shall be stricken from the measure and may not be offered as an amendment from the floor. (iii)Form of the point of orderA point of order under clause (i) may be raised by a Senator as provided in section 313(e). 
(iv)Conference reportsWhen the Senate or House of Representatives is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator or Member pursuant to clause (i), and such point of order being sustained, such material contained in such conference report or House or Senate amendment shall be stricken, and the Senate or House shall proceed to consider the question of whether the Senate or House shall recede from its amendment and concur with a further amendment, or concur in the House or Senate amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House or Senate amendment, as the case may be, not so stricken. Any such motion in the Senate or House shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate or House amendment derived from such conference report by operation of this clause), no further amendment shall be in order. (v)Supermajority waiver and appealIn the Senate, this subparagraph may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subparagraph. 
(B)No amendments reducing the amount of deficit reduction 
(i)In generalIt shall not be in order in the House of Representatives or the Senate to consider an amendment to legislation reported under subsection (c) that would reduce the amount of the decrease in the deficit, as compared to the legislation as reported by the Committee on the Budget of the House or the Senate (as applicable), over— (I)the period during which the level of deficit reduction specified in this section is to be achieved; or 
(II)the period covered by the most recently agreed to concurrent resolution on the budget. (ii)Supermajority waiver and appealIn the Senate, this subparagraph may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subparagraph. 
(e)Consideration of special reconciliation bills 
(1)DeadlineNot later than 50 days after a concurrent resolution on the budget has been agreed to, of any calendar year, the House of Representatives or the Senate shall proceed to consideration of legislation reported under subsection (c). (2)Procedures (A)In generalExcept as provided in subparagraph (B), and subject to subsection (d), if the Committee on the Budget of the House of Representatives or the Senate (as applicable) reports legislation under subsection (c), the provisions of section 305 for the consideration in the House or Senate of concurrent resolutions on the budget and conference reports thereon shall also apply to the consideration in the House or Senate of such legislation and conference reports thereon. 
(B)Exceptions 
(i)DebateDebate in the Senate on any legislation reported under subsection (c), and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours. (ii)AmendmentsParagraph (6) of section 305(b) shall not apply to legislation reported under subsection (c). 
(C)VetoesIf the President vetoes legislation reported under subsection (c), in the Senate there shall be not more than 1 hour of debate on the veto message, equally divided between the majority and minority leaders or their designees. (3)Special rules for revenue measures (A)In generalIf the legislation reported under subsection (c) is a revenue measure, the majority leader shall submit for publication in the Congressional Record a written statement identifying a bill of the House of Representatives that is a revenue measure and that shall be used as the vehicle for consideration of the legislation reported under subsection (c). 
(B)Motion to proceedA motion to proceed to the consideration of a bill of the Senate identified in a written statement under subparagraph (A) shall not be debatable. (C)Substitute amendment (i)In generalIf a motion to proceed to a bill of the Senate identified in a written statement under subparagraph (A) is agreed to, the majority leader shall offer an amendment in the nature of a substitute to the bill, which shall consist only of the text of the legislation reported under subsection (c). 
(ii)Treatment of textAn amendment in the nature of a substitute offered under clause (i) shall be— (I)deemed to be agreed to, subject to further amendment; 
(II)treated as original text for purposes of germaneness and further amendment; and (III)considered in the same manner as legislation reported under subsection (c), in accordance with paragraph (2) of this subsection. 
(D)No effect on points of orderThe fact that legislation reported under subsection (c) is considered as an amendment in the nature of a substitute to a bill of the House of Representatives shall not preclude any point of order that would lie against the legislation if the legislation were considered as a bill of the Senate reported by the Committee on the Budget under subsection (c).. (2)Clerical amendmentThe table of contents set forth in section 1(b) of such Act is amended by inserting after the item relating to section 315 the following: 
 
 
316. Long-term debt limits. . 
(b)Contents of concurrent resolution on the budgetSection 301(a) of the Congressional Budget and Impoundment Control Act of 1974 is amended— (1)in paragraph (6), by striking and at the end; 
(2)in paragraph (7), by striking the period at the end and inserting ; and; and (3)by inserting after such paragraph (7) the following: 
 
(8)for purposes of the special reconciliation procedures set forth in section 316, the applicable estimated debt held by the public as a percentage of the estimated nominal gross domestic product of the United States as set forth in section 316(b)..  